DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2, 4-9, 11-16 and 18-20 are pending in this application.
Claim rejections 35 U.S.C. 101 on claims 1-2, 4-6, 8-9, 11-13, 15-16 and 18-20  are withdrawn.
Claims 1-2, 4-9, 11-16 and 18-20 are allowed in this Office Action (Renumber as 1-17).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of records, e.g. O’Riodan et al. (US 2013/0227350, hereafter referred to as “O’Riodan”) discloses that recording and playback of trace log data and video log data for programs is described. In one aspect, a method for viewing log data recorded during execution of a program includes causing a display of recorded images depicting prior visual user interaction with the program during a particular time period. The method also includes causing a display of messages tracing and describing prior execution of the program during the particular time period. The display of the messages and the display of the recorded images are synchronized (O’Riodan, para [0005]).

The prior art of records, e.g. Thornton et al. (US 2013/0155229, hereafter referred to as “Thornton”) discloses that methods, systems and media are described for computer-assisted video surveillance. Methods may support detection of moving persons in video frames, extraction of features of the detected moving persons and identification of which detected moving persons are likely matches to a person of interest. Identification of the likely matches may be determined using an attribute-based search, and/or using a specific person-based search. The method may include using likely matches confirmed as images of the person of interest to reconstruct a path of the person of interest (Thornton, abstract).
The primary reason for allowance of claims 1, 8 and 15 in the instant application is the prior arts of record fail to teach that in response to the extracting: mapping one or more entities and actions to one or more images related to the one or more entities and actions, and ordering the one or more entities and actions into a user action sequence, neither comparing the pictorial sequence of user-taken actions to correct the problem 
Claims 2, 4-7, 9, 11-14, 16 and 18-20 depend from claims 1, 8 and 15 are allowable for the same reason as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162        

March 15, 2021